Title: From George Washington to Colonel Arendt, 25 June 1777
From: Washington, George
To: Arendt, Henry Leonard Philip



Sir,
Head Quarters Quibble Town June 25th 1777

Mr Hamilton has informed me of your request to be permitted to go to Philadelphia; and, though at this season Gentlemen at the head of regiments can very ill be spared, yet the reason on which your request is founded is of such a nature that it is impossible I should refuse to comply with it—I hope, however, and doubt not you will return to camp as soon as circumstances will permit, for you must be sensible, that the service will suffer by your absence, and that a moment ought not to be lost unnecessarily—I shall be glad to hear from you from time to time, concerning the progress you make towards a restoration of health.
I have considered your project for a Treaty between the King of Prussia and this country; but as matters of this kind do not properly come before me, I must refer you to Congress for a consideration of the plan you have proposed; who, I doubt not, will give proper attention to whatever reasons you may have to offer in support of it. As you are going to Philadelphia, you will have a fair opportunity of laying it before them; and you are at liberty to make what use you think proper of this letter, as an introduction of the subject. I am Sir Your most Obedt servant

Go: Washington


N.B. You will please inform your Brigadier of your permission to be absent.

